DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 07/22/2020 has been noted – Amendments to the Abstract & Claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.PA 201870038, filed on 01/22/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on same reference IDS (07/22/2020, 5/24/2021) and 05/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “generator” recited in Claims 1, 7, 11 & 14-15; 
the “first & second subsets” of AWES recited in Claim 7-8;
the “mechanical brake” & “third subset of AWES” recited in Claim 9; and
the “resistor” recited in Claim 10; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 102 (FIG. 1-2); Elements 101a, 101b, 101c, 105a (FIG. 3) & Element 505 (FIG. 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Appropriate correction is required for the following:
Claims 1 is objected to because the Claim recites “Method …” and appears to be more proper to recite “A method …”
Claim 9 is objected to because the recitation “ZVRT” needs to spell out the first time as “zero-voltage ride through”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites:
 “a recovery phase, wherein the corresponding cable is retracted by the winch system so as to consume electrical power from the corresponding electrical generator” is vague and indefinite. It is unclear how “power is consumed” from a generator since generators do not store power – a battery would.
“controlling the plurality of AWES to produce electrical power” is vague and indefinite. For instance, the Claim recites:
controlling a plurality of airborne wind energy systems;
a winch system controlling the extraction and retraction of said cable;  
controlling the plurality of AWES to produce electrical power; and
“balancing the supply of the net power production”;
The claims fails to clearly define HOW the “controlling” is performed or what MEAN(S) is/are performing the “controlling & balancing” as recited in recitations (a-d). The examiner suggest the applicant to include the limitations of Claim 16 into Claim 1 and how recitations for the recitations (b-c) performs the controlling for the (b) “extraction and retraction” & the (c) “production of electrical power” since Claim 16 “computer program product” is regarded to control a wind energy park (a). Moreover, as recited, it is unclear what or how the “balancing” is performed. It appears that the claims performs FOUR different task (refer to a-d) and NO MEANS to performs those tasks are recited. Therefore, the claim is vague and indefinite.
Claim s 2-13 & 16 are rejected based on the dependency from Claim 1.
Regarding Claim 2, the recitation “grid requirement” is indefinite because the claim fails to clearly define those requirements.
Regarding Claim 3, the recitation:
(3A) “changing said one, or more, AWES from the recovery phase to the power generation phase to increase reactive power (Q) or active power (P) produced from said plurality of AWES” is vague and indefinite. The winch system connected to the generator “produces power” (see claim 1). Moreover, in the “recovery phase”, power is extracted (see claim 1) by the winch system connected to the generator. Therefore, it is unclear how the “changing… in the recovery phase to increase power” as recited in Claim 3 is possible.
(3B) “changing said one, or more, AWES from the power generation phase to the recovery phase to decrease reactive power (Q) or active power (P) produced from said plurality of AWES” is vague and indefinite. Similarly to the previous recitation in the same claim, the winch system connected to the generator “produces power” (see claim 1). Moreover, in the “power generation phase”, power is produced (see claim 1) by the winch system connected to the generator. Therefore, it is unclear how the “changing…in the power generation phase to decrease power” as recited in Claim 3 is possible.
Regarding Claim 4, the claim recites similar recitations as in Claim 3 (see limitations 3A & 3B). Therefore, Claim 4 is rejected for similar reasons as claim 3. 
Moreover, the recitation “frequency regulation” is indefinite because the claim fails to clearly define those “regulation(s)”.
Regarding Claim 6, the recitation “aerodynamic parameter” is indefinite because the claim fails to clearly define those “aerodynamic parameter(s)”. 
Claim 7 is rejected for the same reasoning for the 112b rejection of Claim 1 regarding the “power production phase & recovery phase”. 
Regarding Claim 8, the recitation “lower set point of power” is indefinite because the claim fails to clearly define those “lower set point(s))”.
Regarding Claim 10, the recitation “grid6PATENTApp. Ser. No.: National Stage of PCT/DK2019/050024Atty. Dkt. No. 2018P00003WOUS (MOLIN)P+S Ref. No.: VEST/0680USP (114104) event” is indefinite because the claim fails to clearly define those “grid6PATENTApp. Ser. No.: National Stage of PCT/DK2019/050024Atty. Dkt. No. 2018P00003WOUS (MOLIN)P+S Ref. No.: VEST/0680USP (114104) event(s)”.
Moreover, the recitation “the method further comprises consuming excess energy from the plurality of AWES in electrical switching equipment, using a resistor in said electrical switching equipment” is vague and indefinite. Claim 10 depends on Claim 1 where claim 1 refers to “energy” as kinetic rotational energy. Therefore, it is unclear how the kinetic rotational energy can is an excess energy and reduced “using a resistor”. It appears that the proper recitation instead of energy should be “electrical power”.
PRIOR ART WILL BE INTERPRETED AS BEST UNDERSTOOD BY THE EXAMINER.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9 & 11-16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Itakura (US 2020/0182221).
Regarding Claim 1, Itakura discloses method for controlling [Claim 1: a power supply controller configured to control power supply from each of the power generation devices] a plurality of airborne wind energy systems (AWES) [FIG. 5: E1-E5] in a wind energy park [as shown in FIG. 5A] connected to an electrical grid [Claim 1: a power transmission network configured to transmit power from each of the power generation devices to each power receiving facility] (FIG. 1, 5A Claim 1), each AWES comprises: 
1A. a kite [10] connected via a cable [12] to a ground station [1b] (FIG. 1A), 
1B. a winch system [14] controlling the extraction and retraction [winding and unwinding of 14] of said cable [12] from the ground station [1b], the winch system [14] further being connected to an electrical generator [18]  for converting kinetic, rotational energy [from 14] to electrical power to the electrical grid [power transmission network] (FIG. 1A, ¶ [0035]; As will be described later, when the altitude of the kite-shaped flying object 10 in the air is being increased by the wind power of the airflow (during rising), the reel 14 is rotated in a direction of unwinding the tether 12 as the tether 12 is pulled upward… The winding of the tether 12 by the reel 14 may be performed by releasing the operational connection between the rotation controller 16 and the generator 18, or by rotating the reel 14 by rotation of a motor (not illustrated) separately provided in the rotation controller 16 such that the generator 18 freely rotates without generating power), 
the method comprises: 
1C. controlling the plurality of AWES [1A-1E] to produce electrical power to the electrical grid by alternating each AWES [The “power supply controller” may be a controller monitoring the suppliable power or the maximum generable power of each of the power generation devices and the target power of each power receiving facility, and performing switching of transmission paths from each of the power generation devices to each power receiving facility so as to meet the target power of each power receiving facility, as described above, and may be implemented by any type of computer operation and relays and distribution facilities.] (FIG. 1, 5A, ¶ [0008]) between: 
1D. a power production phase, wherein the corresponding cable is extracted by the winch system so as to produce electrical power from the corresponding electrical generator [a generator installed on a ground and a tether having one end connected to the kite-shaped flying object and the other end wound on a rotating body operatively connected to a rotor of the generator, the generator outputting power when the rotor is rotated by the tether being pulled and unwound from the rotating body as the kite-shaped flying object receiving wind power from airflow in the air rises] (Claim 1), and 
1E. a recovery phase, wherein the corresponding cable is retracted by the winch system so as to consume electrical power from the corresponding electrical generator [The winding of the tether 12 by the reel 14 may be performed by releasing the operational connection between the rotation controller 16 and the generator 18, or by rotating the reel 14 by rotation of a motor (not illustrated) separately provided in the rotation controller 16 such that the generator 18 freely rotates without generating power (for example, by turning off the field current), or may be performed by rotating the generator 18 as a motor in the direction opposite to that of power generation to rotate the reel 14 through the rotation controller 16] (FIG. 1, ¶ [0035]), 
1F. ensuring that at least one, or more, AWES can change from the recovery phase to the power production phase [at least one power receiving facility configured to receive or consume power] (Claim 1), and 
1G. balancing the supply of the net power production from the plurality of AWES to the electrical grid [wherein the power supply controller is configured to control power supply from each of the power generation devices to each power receiving facility] (Claim 1), 
1H. wherein balancing the supply comprises at least one of changing said one, or more, AWES from the recovery phase to the power generation phase to increase power produced from said plurality of AWES, or changing said one, or more, AWES from the power generation phase to the recovery phase to decrease power produced from said plurality of AWES [when a target power, which is a power needed by any one power receiving facility, is met by a suppliable power, which is a power supplied from one of the power generation devices, power is supplied from the one power generation device to the one power receiving facility through the power transmission network] (Claim 1).  
Regarding Claim 2, (NOTE: In electrical power engineering, fault ride through (FRT), sometimes under-voltage ride through (UVRT), or low voltage ride through (LVRT),[1] is the capability of electric generators to stay connected in short periods of lower electric network voltage (cf. voltage sag));
Itakura discloses the method of claim 1 [see rejected Claim 1], wherein, if a grid event has taken place in the connected electrical grid, said grid event being a fault ride through (FRT) event according to a grid requirement, the method further comprises balancing the supply of the net power production from the plurality of AWES to the electrical grid according to said grid requirement during a FRT event [When ΣPgi≥ΣPri is not established in step 12, since the power generation by all power generation devices at that time point cannot cover the whole target power of the power receiving facility, a warning may be issued to that effect (step 15). Then, in the process for determining power distribution (step 13), in some power receiving facilities, power distribution may be determined in the same manner as described above, by selecting power to be supplied to be below the target power, or by selecting power to be supplied to the power receiving facility as a whole to be below the target power] (¶ [0056]).


Regarding Claim 3, (NOTE: Active power is the power that continuously flows from source to load in an electric circuit. Reactive power is the power that continuously flows from source to load and returns back to source in an electric circuit. Itakura system fits such description continuing by producing and transmitting power);
Itakura disclose the method of claim 2 [see rej. Claim 2].
Itakura further discloses wherein said balancing the supply of the net power production according to said grid requirement, further comprises at least one of: 
changing said one, or more, AWES from the recovery phase to the power generation phase to increase reactive power (Q) or active power (P) produced from said plurality of AWES [wherein the power supply controller is configured to control power supply from each of the power generation devices to each power receiving facility] (Claim 1), OR
Regarding Claim 4, Itakura discloses the method of claim 1 [see rej. Claim 1], wherein, if a grid event has taken place in the connected electrical grid, said grid event being a need for frequency regulation [a rotation controller 16 controlling rotation of the reel 14, a generator 18 having a rotor operatively connected to the reel 14 through the rotation controller 16, a (power generation) output regulator 19, and the control device 20] (¶ [0035]), the method further comprises at least one of: 
balancing the supply comprises changing said one, or more, AWES from the recovery phase to the power generation phase to increase active power (P) produced from said plurality of AWES [wherein the power supply controller is configured to control power supply from each of the power generation devices to each power receiving facility] (Claim 1), OR   
Regarding Claim 5, Itakura discloses the method of claim 1 [see rej. Claim 1], wherein ensuring that at least one, or more, AWES can change from the recovery phase to the power generation phase [see 1F for Claim 1 rej.] is performed by keeping an additional length of cable in reserve for each one [by 14], or more, AWES, during normal operation [“power generation”], said additional length of cable being for use in balancing the supply of the net power production from the plurality of AWES  to the electrical grid [The ground portion 1 b of the power generation device of the system according to the embodiment includes a reel (rotating body) 14 on which the tether 12 connected to the kite-shaped flying object 10 and extending from the air is wound, a rotation controller 16 controlling rotation of the reel 14, a generator 18 having a rotor operatively connected to the reel 14 through the rotation controller 16, a (power generation) output regulator 19, and the control device 20] (¶ [0035]).  
Regarding Claim 6, Itakura discloses the method of claim 1 [see rej. Claim 1], wherein ensuring that at least one, or more, AWES can change from the recovery phase to the power generation phase [see rejected Claim 1; 1F] is performed by aerodynamically operating said one, or more, AWES in a mode, where said change from the recovery phase to the power generation phase can be made by changing an aerodynamic parameter of said one, or more, AWES for use in balancing the supply of the net power production from the plurality of AWES to the electrical grid [When the mode is the rising mode, the reel rotation controller controls operations of the rotation controller 16 and the generator 18 with reference to the rotational speed of the reel 14 detected by the rotation sensor and a generation state in the generator 18 (such as output, voltage, current, frequency of the generator 18)] (¶ [0036]).     
Regarding Claim 7, Itakura discloses the method of claim 1 [see rej. Claim 1], wherein controlling the plurality of AWES to produce electrical power to the electrical grid by alternating each AWES [see rej. 1C above for Claim 1 rej.] between: 
a power production phase, wherein the corresponding cable is extracted by the winch system so as to produce electrical power from the corresponding electrical generator [see rej. 1D above for Claim 1 rej.], and 
a recovery phase, wherein the corresponding cable is retracted by the winch system so as to consume electrical power from the corresponding electrical generator [see rej. 1E above for Claim 1 rej.], thereby resulting in a first subset of AWES within the plurality of AWES [“first subset” from E1-E2] in a production phase [based on C1], and a different, second subset of AWES [“second subset” from E3-E4] within the plurality of AWES in a recovery phase, respectively [The collection of the value Pri of the target power may be achieved in any of methods, for example, by measuring power actually received or consumed at each power receiving facility] (FIG. 5A-5B, ¶ [0054], ¶ [0058]; the system is constructed such that power can be transmitted cooperatively from the power generation devices using kite-shaped flying objects to the power receiving facility connected to the power transmission network).
Regarding Claim 9, Itakura discloses the method of claim 1 wherein a third subset [a subset from E1-E5] of AWES during a ZVRT event are operated in a neutral mode neither producing nor consuming power, by applying a mechanical brake on the cable in the corresponding ground stations for said third subset of AWES [The rotation is transmitted to the rotation controller 16. The rotation controller 16 regulates a rotational speed by any of methods (usually, increases the speed, and may have a braking function)] ([0035]).
Regarding Claim 11, Itakura discloses the method of claim 1 [see rej. Claim 1], wherein the generator for each AWES is individually connected to the electrical grid via a converter [The output terminal O of the generator 18 is connected to the output regulator 19 such as a transformer or any current controller, or a rectifier in the usual manner (for example, in the same manner as a general wind power generation)] (¶ [0035] “A POSITA” would recognize that an inverter is a “converter” than changes AC to DC).   
Regarding Claim 12, Itakura discloses the method of claim 1 [see rej. Claim 1], wherein the wind energy park [as shown in FIG. 5] is electrically connected to one, or more, energy storage units, for use at least one of: in case of  a grid6PATENTApp. Ser. No.: National Stage of PCT/DK2019/050024Atty. Dkt. No. 2018P00003WOUS (MOLIN)P+S Ref. No.: VEST/0680USP (114104) event in the connected electrical grid, for storing excess energy, or delivering additional energy to electrical grid, in said balancing [In the above-mentioned configuration, the target power of each power receiving facility may be determined by estimating or measuring consumed power or stored power of an electric device used in each power receiving facility by any of methods] (¶ [0013]).  
Regarding Claim 13, Itakura discloses the method of claim 1, wherein the wind energy park with a plurality of AWES [E1-E5] is electrically integrated with one or more other power generating sources based on at least one of OR wind energy from wind turbines mounted on the ground [1b is “mounted on the ground] (FIG. 1A).  
Regarding Claim 14, Itakura discloses a wind energy park [as shown in FIG. 5] connected to an electrical grid [Claim 1: a power transmission network configured to transmit power from each of the power generation devices to each power receiving facility] (FIG. 1, 5A Claim 1), the wind energy park comprising a plurality of airborne wind energy systems (AWES) [E1-E5], each AWES  comprises: 
a kite connected via a cable to a ground station (See REF 1A for Claim 1 rej.),  
a winch system controlling the extraction and retraction of said cable [12] from the ground station, the winch system further being connected to an electrical generator [18] for converting kinetic, rotational energy to electrical power to the electrical grid (See REF 1B for Claim 1 rej.)
the wind energy park comprises a wind energy park control unit arranged for: 
controlling the plurality of AWES [refer to REF A above] to produce electrical power to the electrical grid by alternating each AWES [The “power supply controller” may be a controller monitoring the suppliable power or the maximum generable power of each of the power generation devices and the target power of each power receiving facility, and performing switching of transmission paths from each of the power generation devices to each power receiving facility so as to meet the target power of each power receiving facility, as described above, and may be implemented by any type of computer operation and relays and distribution facilities.] (FIG. 1, 5A, ¶ [0008]) between: 
a power production phase, wherein the corresponding cable is extracted by the winch system so as to produce electrical power from the corresponding electrical generator [a generator installed on a ground and a tether having one end connected to the kite-shaped flying object and the other end wound on a rotating body operatively connected to a rotor of the generator, the generator outputting power when the rotor is rotated by the tether being pulled and unwound from the rotating body as the kite-shaped flying object receiving wind power from airflow in the air rises;] (Claim 1), and 
a recovery phase, wherein the corresponding cable is retracted by the winch system so as to consume electrical power from the corresponding electrical generator (see ref. 1E for Claim rej.), 
ensuring that at least one, or more, AWES can change from the recovery phase to the power production phase [at least one power receiving facility configured to receive or consume power] (Claim 1), and 7PATENT App. Ser. No.: National Stage of PCT/DK2019/050024 Atty. Dkt. No. 2018P00003WOUS (MOLIN) P+S Ref. No.: VEST/0680USP (114104) 
balancing the supply of the net power production from the plurality of AWES to the electrical grid [wherein the power supply controller is configured to control power supply from each of the power generation devices to each power receiving facility] (Claim 1), 

wherein balancing the supply comprises at least one of changing said one, or more, AWES from the recovery phase to the power generation phase to increase power produced from said plurality of AWES, or changing said one, or more, AWES from the power generation phase to the recovery phase to decrease power produced from said plurality of AWES (see REF 1H for rejected Claim 1).
Regarding Claim 15, Itakura discloses a wind energy control unit [power distribution management] for controlling an associated wind energy park connected to an electrical grid [Claim 1: a power transmission network configured to transmit power from each of the power generation devices to each power receiving facility] (FIG. 1, 5A Claim 1), the wind energy park comprising a plurality of airborne wind energy systems (AWES), each AWES comprises: 
a kite connected via a cable to a ground station (See REF 3A for Claim 1 rej.),
a winch system controlling the extraction and retraction of said cable from the ground station, the winch system further being connected to an electrical generator for converting kinetic, rotational energy to electrical power to the electrical grid (See REF 1B for Claim 1 rej.), 
the wind energy park control unit being arranged for: 
controlling the plurality of AWES to produce electrical power to the electrical grid by alternating each AWES (see REF 1C for rej Claim 1 above) between: 
a power production phase, wherein the corresponding cable is extracted by the winch system so as to produce electrical power from the corresponding electrical generator [a generator installed on a ground and a tether having one end connected to the kite-shaped flying object and the other end wound on a rotating body operatively connected to a rotor of the generator, the generator outputting power when the rotor is rotated by the tether being pulled and unwound from the rotating body as the kite-shaped flying object receiving wind power from airflow in the air rises;] (Claim 1), and
a recovery phase, wherein the corresponding cable is retracted by the winch system so as to consume electrical power from the corresponding electrical generator (see REF 1E for Claim 1 rej.), 8PATENT App. Ser. No.: National Stage of PCT/DK2019/050024 Atty. Dkt. No. 2018P00003WOUS (MOLIN) P+S Ref. No.: VEST/0680USP (114104) 
ensuring that at least one, or more, AWES can change from the recovery phase to the power production phase [at least one power receiving facility configured to receive or consume power] (Claim 1), and 
balancing the supply of the net power production from the plurality of AWES to the electrical grid [(See rej. Claim 1: IG)], 
wherein balancing the supply comprises at least one of changing said one, or more, AWES from the recovery phase to the power generation phase to increase power produced from said plurality of AWES, or,  changing said one, or more, AWES from the power generation phase to the recovery phase to decrease power produced from said plurality of AWES  [when a target power, which is a power needed by any one power receiving facility, is met by a suppliable power, which is a power supplied from one of the power generation devices, power is supplied from the one power generation device to the one power receiving facility through the power transmission network] (Claim 1).  
Regarding Claim 16, Itakura discloses a computer program product being adapted to enable a computer system comprising at least one computer having data storage means in connection therewith to control a wind energy park [The control device 20 may be a computer including a central processing unit (CPU), a storage device, an input/output device (I/O) connected to one another through a bidirectional common bus in the usual manner, and the storage device may include a memory storing programs each executing processing in the power generation device] according to claim 1 [see rej. Claim 1].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura (US 2020/0182221) according to Claim 1 and in further view of Bauer (US 2020/0256313).
Regarding Claim 10, Itakura discloses the method of claim 1 [see rej. Claim 1], wherein, in case of a grid event, the method further comprises consuming excess energy from the plurality of AWES [The power generation system is configured such that power generation devices disposed at a plurality of separated places can supply power to a facility (power receiving facility) receiving or consuming common power] in electrical switching equipment [According to the distribution, the control command to switch between wirings of the power transmission network is transmitted to a connection point CP of the power transmission network] (¶ [0006], ¶ [0050]).
Itakura does not discloses “using a resistor in said electrical switching equipment”.
Bauer teaches “a resistor” [Bauer] (¶ [0217]).
One of ordinary skilled in the art would recognize the use of “resistors” is very common in any electrical equipment including an “electrical switching equipment”. Where the incorporation would disclose 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Bauer’s “resistor” into Itakura’s system. One would be motivated to do to ensure components receive the proper voltage and can protect a component from voltage spikes.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura (US 2020/0182221) according to Claim 2.
Regarding Claim 8, NOTE: In electrical power engineering, fault ride through (FRT), sometimes under-voltage ride through (UVRT), or low voltage ride through (LVRT),[1] is the capability of electric generators to stay connected in short periods of lower electric network voltage (cf. voltage sag).
Itakura discloses the method of claim 2 [see rejected Claim 1], the method comprises controlling: 
the first subset of AWES to produce a first amount of power, and the second subset of AWES to consume a second amount of power, so that the wind energy park supplies an amount of total power, comprising reactive power (Q) and active power (P) to the electrical grid [see rejected Claim 7] in concord with said FRT event, and in concord with a lower set point of power [When ΣPgi≥ΣPri is not established in step 12, since the power generation by all power generation devices at that time point cannot cover the whole target power of the power receiving facility, a warning may be issued to that effect (step 15). Then, in the process for determining power distribution (step 13), in some power receiving facilities, power distribution may be determined in the same manner as described above, by selecting power to be supplied to be below the target power, or by selecting power to be supplied to the power receiving facility as a whole to be below the target power] (¶ [0056]). 
Itakura is not explicit to disclose:
the first subset of AWES to produce a first amount of power, and the second subset of AWES to consume a second amount of power.
However, Itakura also discloses 
discloses several AWES [E1-E5]; &
the system is constructed such that power can be transmitted cooperatively from the power generation devices (¶ [0058]).
Moreover, one of ordinary skilled in the art would recognize that any two pairs of AWES [from E1 to E5] would disclose the first and second subsets based on that the system is constructed that power can be transmitted from the AWES. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling od the claimed invention to modify the several AWES as “the first subset of AWES to produce a first amount of power, and the second subset of AWES to consume a second amount of power” (based on Itakura i-ii disclosures). One would be motivated to do so power be continuing be supplied from the power generation devices if a subset is not working properly and be supported by other subsets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Examiner, Art Unit 2832